

Exhibit 10.1
















 
HAMPTON ROADS BANKSHARES, INC.
 
2011 OMNIBUS INCENTIVE PLAN


(AS REVISED, JUNE 2012)








Changes adopted by Board of Directors
May 21, 2012


Changes approved by Shareholders
June 25, 2012









































 
 

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)




 

 Table of Contents      
ARTICLE I DEFINITIONS
1
       
1.01. Administrator
1
 
1.02. Affiliate
1
 
1.03. Agreement
1
 
1.04. Award
1
 
1.05. Board
1
 
1.06. Code
1
 
1.07. Committee
1
 
1.08. Common Stock
2
 
1.09. Company
2
 
1.10. Corresponding SAR
2
 
1.11. Effective Date
2
 
1.12. Exchange Act
2
 
1.13. Fair Market Value
2
 
1.14. Family Member
2
 
1.15. Incentive Award
2
 
1.16. Initial Value
3
 
1.17. Option
3
 
1.18. Participant
3
 
1.19. Performance Criteria
3
 
1.20. Plan
3
 
1.21. Related Entity
3
 
1.22. SAR
4
 
1.23. Section 409A
4
 
1.24. Stock Award
4
 
1.25. Stock Units
4
 
1.26. Transaction
4
   
ARTICLE II PURPOSES
5
   
ARTICLE III ADMINISTRATION
6
   
ARTICLE IV ELIGIBILITY
7
   
ARTICLE V STOCK SUBJECT TO PLAN
8
       
5.01. Shares Issued
8
 
5.02. Aggregate Limit
8
 
5.03. Reallocation of Shares
8

 
 
i

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)






ARTICLE VI OPTIONS
10
       
6.01. AWARD
10
 
6.02. Option Price
10
 
6.03. Maximum Option Period
10
 
6.04. Nontransferability
10
 
6.05. Transferable Options
10
 
6.06. Employee Status
11
 
6.07. Exercise
11
 
6.08. Payment
11
 
6.09. Shareholder Rights
12
 
6.10. Disposition of Stock
12
   
ARTICLE VII SARs
13
       
7.01. Award
13
 
7.02. Maximum SAR Period
13
 
7.03. Nontransferability
13
 
7.04. Transferable SARs
13
 
7.05. Exercise
14
 
7.06. Employee Status
14
 
7.07. Settlement
14
 
7.08. Shareholder Rights
14
   
ARTICLE VIII STOCK AWARDS
15
       
8.01. Award
15
 
8.02. Vesting
15
 
8.03. Employee Status
15
 
8.04. Shareholder Rights
15
   
ARTICLE IX STOCK UNITS
17
       
9.01. Award
17
 
9.02. Earning the Award
17
 
9.03. Payment
17
 
9.04. Nontransferability
17
 
9.05. Transferable Stock Units
18
 
9.06. Employee Status
18
 
9.07. Shareholder Rights
18
   
ARTICLE X INCENTIVE AWARDS
19
       
10.01. Award
19
 
10.02. Terms and Conditions
19
 
10.03. Payment
19



 
ii

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)








 
 
               
10.04. Non-Transferability
20
 
10.05. Transferable Incentive Awards
20
 
10.06. Employee Status
20
 
10.07. Stockholder Rights
20
   
ARTICLE XI ADJUSTMENT UPON CHANGE IN COMMON STOCK
21
       
11.01. Antidilution Adjustments
21
 
11.02. Substitution of Awards
22
 
11.03. Adjustment of Performance Goals
22
   
ARTICLE XII COMPLIANCE WITH LAW AND APPROVAL
 
OF REGULATORY BODIES
23
   
ARTICLE XIII GENERAL PROVISIONS
24
       
13.01. Effect on Employment and Service
24
 
13.02. Unfunded Plan
24
 
13.03. Rules of Construction
24
 
13.04. Tax Withholding
24
 
13.05. Section 409A
24
 
13.06. Tax Consequences
25
   
ARTICLE XIV AMENDMENT
26
   
ARTICLE XV DURATION OF PLAN
27
   
ARTICLE XVI EFFECTIVE DATE OF PLAN
28


 
 
iii

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





ARTICLE I
 
DEFINITIONS
 
1.01.
Administrator

 
Administrator means the Committee and any delegate of the Committee that is
appointed in accordance with Article III.  Notwithstanding the preceding
sentence, “Administrator” means the Board on any date on which there is not a
Committee or on which the Committee cannot act.
 
1.02.
Affiliate

 
Affiliate has the meaning set forth in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act, as amended from time to time.
 
1.03.
Agreement

 
Agreement means the document (in written or electronic form) communicating the
terms, conditions and limitations applicable to an Award. The Committee may, in
its discretion, require that the Participant execute such Agreement, or may
provide for procedures through which Agreements are made available but not
executed. Any Participant who is granted an Award and who does not affirmatively
reject the applicable Agreement shall be deemed to have accepted the terms of
Award as embodied in the Agreement.
 
1.04.
Award

 
Award means a Stock Award, Stock Unit, Incentive Award, Option or SAR, whether
granted singly, in combination or in tandem, to a Participant pursuant to such
applicable terms, conditions and limitations as the Committee may establish in
accordance with the objectives of this Plan.
 
1.05.
Board

 
Board means the Board of Directors of the Company.
 
1.06.
Code

 
Code means the Internal Revenue Code of 1986, and any amendments thereto.
 
1.07.
Committee

 
Committee means the Compensation Committee of the Board, or any successor
committee thereto, or any other committee or subcommittee of the Board
designated by the Board to administer the Plan; provided that the Committee
shall consist solely of individuals who are “outside directors” for purposes of
Section 162(m) of the Code and “non-employee directors” for purposes of Section
16 of the Exchange Act.
 

 
1

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





1.08. 
Common Stock

 
Common Stock means the common stock of the Company.
 
1.09.
Company

 
Company means Hampton Roads Bankshares, Inc.
 
1.10.
Corresponding SAR

 
Corresponding SAR means a SAR that is granted in relation to a particular Option
and that can be exercised only upon the surrender to the Company, unexercised,
of that portion of the Option to which the SAR relates.
 
1.11.
Effective Date

 
Effective Date means the date this Plan is adopted by the Board.
 
1.12.
Exchange Act

 
Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time.
 
1.13.
Fair Market Value

 
Fair Market Value means, on any given date, the reported “closing” price of a
share of Common Stock on the day before such date as reported by the principal
national securities exchange on which the Common Stock is listed, or if such
exchange is not open on the applicable determination date, then on the next
preceding day that the exchange is open.
 
1.14.
Family Member

 
Family Member includes any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the employees household
(other than a tenant or employee), a trust in which these persons have more than
fifty percent of the beneficial interest, a foundation in which these persons
(or the employee) control the management of assets, and any other entity in
which these persons (or the employee) own more than fifty percent of the voting
interests.
 
1.15.
Incentive Award

 
Incentive Award means a cash-denominated Award which, subject to the terms and
conditions as may be prescribed by the Administrator, entitles the Participant
to receive a payment, in cash or Common Stock, or a combination of cash and
Common Stock from the Company.
 

 
2

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





1.16.
Initial Value

 
Initial Value means, with respect to a Corresponding SAR, the option price per
share of the related Option and, with respect to a SAR granted independently of
an Option, the price per share of Common Stock as determined by the
Administrator on the date of the grant; provided, however, that the price per
share of Common Stock encompassed by the grant of a SAR shall not be less than
the Fair Market Value on the date of grant.
 
1.17.
Option

 
Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.
 
1.18.
Participant

 
Participant means an employee of the Company or a Related Entity, a member of
the Board or the board of directors of a Related Entity, who satisfies the
requirements of Article IV and is selected by the Administrator to receive an
award of Stock Units, a Stock Award, an Option, a SAR, or a combination thereof.
 
1.19.
Performance Criteria

 
Performance Criteria means one or more of (a) cash flow and/or free cash flow
(before or after dividends), (b) earnings per share (including earnings before
interest, taxes, depreciation and amortization) (diluted and basic earnings per
share), (c) the price of Common Stock, (d) return on equity, (e) total
shareholder return, (f) return on capital (including return on total capital or
return on invested capital), (g) return on assets or net assets, (h) market
capitalization, (i) total enterprise value (market capitalization plus debt),
(j) economic value added, (k) debt leverage (debt to capital), (l) revenue, (m)
income or net income to common shareholders, (n) net interest income, (o)
operating profit or net operating profit, (p) net interest margin, (q) return on
operating revenue, (r) cash from operations, (s) operating ratio, (t) asset
quality ratios, and (u) market share.
 
1.20.
Plan

 
Plan means the Hampton Roads Bankshares, Inc. 2011 Omnibus Incentive Plan.
 
1.21.
Related Entity

 
With respect to an option qualifying under Section 422 of the Code (an
“incentive stock option”), or intended to so qualify, Related Entity means any
“subsidiary corporation” within the meaning of Section 424(f) of the Code or
“parent corporation” within the meaning of Section 424(e) of the Code with
respect to the Company.  As to all other Awards, Related Entity means any
corporation or other entity in a chain of corporations or other entities in
which each corporation or other entity has a controlling interest in another
corporation or other entity in the chain, beginning with the corporation or
other entity in which the Company has a controlling
 

 
3

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





interest. For this purpose, “controlling interest” is intended to have the same
meaning as in Treasury Regulations Section 1.409A-1(b)(5)(iii)(E)(1).
 
1.22.
SAR

 
SAR means a stock appreciation right that entitles the holder to receive, with
respect to each share of Common Stock encompassed by the exercise of such SAR,
the excess, if any, of the Fair Market Value at the time of exercise over the
Initial Value.  References to “SARs” include both Corresponding SARs and SARs
granted independently of Options, unless the context requires otherwise.
 
1.23.
Section 409A

 
Section 409A means Section 409A of the Code and Treasury Regulations and other
guidance thereunder.
 
1.24.
Stock Award

 
Stock Award means Common Stock awarded to a Participant under Article VIII,
including shares issued in settlement of benefit obligations under other
incentive, bonus or deferral plans of the Company (if any) or any successor
plans thereto.
 
1.25.
Stock Units

 
Stock Units means an award, in the amount determined by the Administrator and
specified in an Agreement, stated with reference to a specified number of shares
of Common Stock, that entitles the holder to receive for each specified share
either a share of Common Stock or payment equal to the Fair Market Value of
Common Stock on the date of payment or a combination thereof.
 
1.26.
Transaction

 
Transaction has the meaning ascribed in Section 11.01(a) of the Plan.
 


 

 
4

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





ARTICLE II
 
PURPOSES
 
The Plan is intended to assist the Company and Related Entities in recruiting
and retaining individuals with ability and initiative by enabling such persons
to participate in the future success of the Company and the Related Entities and
to associate their interests with those of the Company and its
shareholders.  The Plan is intended to permit the grant of both Options
qualifying under Section 422 of the Code (“incentive stock options”) and Options
not so qualifying, and the grant of SARs, Stock Awards, Incentive Awards, and
Stock Units.  No Option that is intended to be an incentive stock option shall
be invalid for failure to qualify as an incentive stock option.  The proceeds
received by the Company from the sale of Common Stock pursuant to this Plan
shall be used for general corporate purposes.
 

 
5

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





Article III
 
ADMINISTRATION
 
The Plan shall be administered by the Administrator.  The Administrator shall
have authority to grant Stock Awards, Stock Units, Options and SARs upon such
terms (not inconsistent with the provisions of this Plan), as the Administrator
may consider appropriate.  Such terms may include conditions (in addition to
those contained in this Plan) on the exercisability of all or any part of an
Option or SAR or on the transferability or forfeitability of a Stock Award,
Incentive Awards, or an award of Stock Units, including by way of example and
not of limitation, requirements that the Participant complete a specified period
of employment or service with the Company or a Related Entity, requirements that
the Company achieve a specified level of financial performance or that the
Company achieve a specified level of financial return.  Notwithstanding any such
conditions, the Administrator may, in its discretion, accelerate the time at
which any Option or SAR may be exercised, or the time at which a Stock Award may
become transferable or non-forfeitable or both, or the time at which an award of
Stock Units or Incentive Award may be settled.  In addition, the Administrator
shall have complete authority to interpret all provisions of this Plan; to
prescribe the form of Agreements; to adopt, amend, and rescind rules and
regulations pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of this Plan.  The
express grant in the Plan of any specific power to the Administrator shall not
be construed as limiting any power or authority of the Administrator.  Any
decision made, or action taken, by the Administrator in connection with the
administration of this Plan shall be final and conclusive.  Neither the
Administrator nor any member of the Committee or any delegate of the Committee
shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with the Plan or with respect to
any Agreement, Option, SAR, Stock Award or award of Stock Units.  All expenses
of administering this Plan shall be borne by the Company, a Related Entity or a
combination thereof.
 
The Committee, in its discretion, may delegate to one or more officers of the
Company all or part of the Committee’s authority and duties with respect to
grants and awards (i) to individuals who are not subject to the reporting and
other provisions of Section 16 of the Exchange Act and (ii) that are not
intended to qualify as “performance based compensation” for purposes of Section
162(m) of the Code.  The Committee may revoke or amend the terms of a delegation
at any time but such action shall not invalidate any prior actions of the
Committee’s delegate or delegates that were consistent with the terms of the
Plan.
 

 
6

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





Article IV
 
ELIGIBILITY
 
Any employee of the Company, any member of the Board, and any employee or member
of the board of directors of a Related Entity (including a corporation that
becomes a Related Entity after the adoption of this Plan), is eligible to
participate in this Plan if the Administrator, in its sole discretion,
determines that such person has contributed or can be expected to contribute to
the profits or growth of the Company or a Related Entity.
 

 
7

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





Article V
 
STOCK SUBJECT TO PLAN
 
5.01.
Shares Issued

 
Upon the award of shares of Common Stock pursuant to a Stock Award or in
settlement of an award of Stock Units or Incentive Awards, the Company may issue
shares of Common Stock from its authorized but unissued Common Stock.  Upon the
exercise of any Option or SAR the Company may deliver to the Participant (or the
Participant’s broker if the Participant so directs), shares of Common Stock from
its authorized but unissued Common Stock.
 
5.02.
Aggregate Limit

 
The maximum aggregate number of shares of Common Stock that may be issued under
this Plan, pursuant to the exercise of SARs and Options and the grant of Stock
Awards and the settlement of Stock Units and Incentive Awards is 13,675,000
shares. The maximum aggregate number of shares that may be issued under this
Plan and the maximum number of shares that may be issued as Stock Awards and in
settlement of Stock Units and Incentive Awards shall be subject to adjustment as
provided in Article XII.
 
5.03.
Reallocation of Shares

 
(a)           If an Award under the Plan (or portion thereof) is forfeited, is
cancelled, expires, lapses or otherwise is terminated without being exercised or
payment having been made in shares of Common Stock, the shares of Common Stock
allocable to the forfeited, cancelled, expired, lapsed or otherwise terminated
Award (or portion thereof) shall not be available for Awards to be granted under
the Plan.
 
(b)             Shares of Common Stock that are tendered by a Participant or
withheld as full or partial payment of withholding or other taxes with respect
to an Award or as payment for the exercise of an Option, under this Plan shall
not be reallocated to the number of shares of Common Stock available for Awards
to be granted under this Plan.
 
(c)           Awards valued by reference to Common Stock that may be settled in
equivalent cash value will count as shares of Common Stock delivered to the same
extent as if the Award were settled in shares of Common Stock.  Awards that by
their terms do not permit settlement in shares of Common Stock shall not reduce
the number of shares of Common Stock available for issuance under the
Plan.  Settlement of Incentive Awards will reduce the number of shares of Common
Stock available for issuance to the extent settled in Common Stock.
 
(d)           Shares of Common Stock delivered under the Plan in settlement of
an Award issued or made (i) upon the assumption, substitution, conversion or
replacement of outstanding awards under a plan or arrangement of an acquired
entity or (ii) as a post-transaction grant under such a plan or arrangement of
an acquired entity shall not reduce or be counted against the maximum number of
shares of Common Stock available for delivery under the Plan, to the
 

 
8

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





extent that the exemption for transactions in connection with mergers and
acquisitions from the stockholder approval requirements of any national
securities exchange on which the Common Stock is listed applies.
 
Consistent with the requirements specified above in this Section 5.03, the
Committee may from time to time adopt and observe such procedures concerning the
counting of shares against the Plan maximum as it may deem appropriate,
including rules more restrictive than those set forth above to the extent
necessary to satisfy the requirements of any national securities exchange on
which the Common Stock is listed or any applicable regulatory requirement.
 

 
9

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





Article VI
 
OPTIONS
 
6.01.
Award

 
In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by each such award; provided,
however, that no Participant may be granted Options in any calendar year
covering more than 7,750,000 shares of Common Stock.
 
6.02.
Option Price

 
The price per share for Common Stock purchased on the exercise of an Option
shall be determined by the Administrator on the date of grant, but shall not be
less than the Fair Market Value on the date the Option is granted.  If an
employee owns or is deemed to own (by reason of the attribution rules of Section
424(d)) of the Code more than 10 percent of the combined voting power of all
classes of stock of the Company or any parent or subsidiary corporation (within
the meaning of Sections 424(e) and 424(f) of the Code) (a “Ten Percent
Shareholder”), and an incentive stock option is granted to such employee, the
Option price of such incentive stock option shall be not less than 110 percent
of the Fair Market Value on the grant date.
 
6.03.
Maximum Option Period

 
The maximum period in which an Option may be exercised is ten years from the
date such Option was granted.  The maximum period in which an incentive stock
option granted to a Ten Percent Shareholder may be exercised is five years from
the date such incentive stock option was granted.  The terms of any Option may
provide that it has a term that is less than such maximum period.
 
6.04.
Nontransferability

 
Except as provided in Section 6.05, each Option granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution.  In
the event of any transfer of an Option (by will or by the laws of descent and
distribution), the Option and any Corresponding SAR that relates to such Option
must be transferred to the same person or persons or entity or entities.  Except
as provided in Section 6.05, during the lifetime of the Participant to whom the
Option is granted, the Option may be exercised only by the Participant.  No
right or interest of a Participant in any Option shall be liable for, or subject
to, any lien, obligation, or liability of such Participant.
 
6.05.
Transferable Options

 
Section 6.04 to the contrary notwithstanding, to the extent the Agreement
provides, an Option that is not an incentive stock option may be transferred by
a Participant to the Participant’s Family Member, subject to applicable
securities law requirements as in effect from
 

 
10

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





time to time. The holder of an Option transferred pursuant to this Section shall
be bound by the same terms and conditions that governed the Option during the
period that it was held by the Participant; provided, however, that such
transferee may not further transfer the Option except to the same extent as the
Participant.  In the event of any transfer of an Option (by the Participant or
his transferee), the Option and any Corresponding SAR that relates to such
Option must be transferred to the same person or persons or entity or entities.
 
6.06.
Employee Status

 
For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), or in the event that the terms of any
Option provide that it may be exercised only during employment or continued
service or within a specified period of time after termination of employment or
service, the Administrator may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous employment or service.
 
6.07.
Exercise

 
Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Administrator shall determine;
provided, however, that incentive stock options (granted under the Plan and all
plans of the Company and its Related Entities) may not be first exercisable in a
calendar year for stock having a Fair Market Value (determined as of the date an
Option is granted) exceeding the limit prescribed by Section 422(d) of the
Code.  An Option granted under this Plan may be exercised with respect to any
number of whole shares less than the full number for which the Option could be
exercised.  A partial exercise of an Option shall not affect the right to
exercise the Option from time to time in accordance with this Plan and the
applicable Agreement with respect to the remaining shares subject to the
Option.  The exercise of an Option shall result in the termination of any
Corresponding SAR to the extent of the number of shares with respect to which
the Option is exercised.  No Option may include provisions that “reload” the
Option upon exercise.
 
6.08.
Payment

 
Unless otherwise provided by the Agreement, payment of the Option price shall be
made in cash or a cash equivalent acceptable to the Administrator.  Subject to
rules established by the Administrator, and if provided in an Agreement, payment
of all or part of the Option price may be made with shares of Common Stock,
including by (i) surrender to the Company of shares of Common Stock and (ii) for
Options not intended to be incentive stock options, receipt by the Participant
of fewer shares that would otherwise be issuable on exercise of the option (“net
exercise”).   If Common Stock is used to pay all or part of the Option price,
the sum of the cash and cash equivalent and the Fair Market Value of the shares
surrendered or withheld must not be less than the Option price of the shares for
which the Option is being exercised.  Options may also be exercised through
“cashless exercise” procedures approved by the Administrator involving a broker
or dealer approved by the Administrator.
 

 
11

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





6.09. 
Shareholder Rights

 
No Participant shall have any rights as a shareholder with respect to shares
subject to his Option until the date of exercise of such Option.
 
6.10.
Disposition of Stock

 
A Participant shall notify the Company of any sale or other disposition of
Common Stock acquired pursuant to an Option that was an incentive stock option
if such sale or disposition occurs (i) within two years of the grant of an
Option or (ii) within one year of the issuance of the Common Stock to the
Participant.  Such notice shall be in writing and directed to the Secretary of
the Company.
 

 
12

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





Article VII
 
SARS
 
7.01.
Award

 
In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom SARs are to be granted and will specify the
number of shares covered by each such award; provided, however, no Participant
may be granted SARS in any calendar year covering more than 7,750,000 shares of
Common Stock.  For purposes of the foregoing limit, an Option and Corresponding
SAR shall be treated as a single award.  In addition, no Participant may be
granted Corresponding SARs (under all incentive stock option plans of the
Company and its Affiliates) that are related to incentive stock options which
are first exercisable in any calendar year for stock having an aggregate Fair
Market Value (determined as of the date the related Option is granted) that
exceeds the limit prescribed by Section 422(d) of the Code.
 
7.02.
Maximum SAR Period

 
The maximum period in which a SAR may be exercised shall be ten years from the
date such SAR was granted.  The terms of any SAR may provide that it has a term
that is less than such maximum period.
 
7.03.
Nontransferability

 
Except as provided in Section 7.04, each SAR granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution.  In
the event of any such transfer, a Corresponding SAR and the related Option must
be transferred to the same person or persons or entity or entities.  Except as
provided in Section 7.04, during the lifetime of the Participant to whom the SAR
is granted, the SAR may be exercised only by the Participant.  No right or
interest of a Participant in any SAR shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.
 
7.04.
Transferable SARs

 
Section 7.03 to the contrary notwithstanding, to the extent the Agreement
provides, a SAR that is not an incentive stock option may be transferred by a
Participant to the Participant’s Family Member, subject to applicable securities
law requirements as in effect from time to time. The holder of a SAR transferred
pursuant to this Section shall be bound by the same terms and conditions that
governed the SAR during the period that it was held by the Participant;
provided, however, that such transferee may not further transfer the SAR except
to the same extent as the Participant.  In the event of any transfer of a
Corresponding SAR (by the Participant or his transferee), the Corresponding SAR
and the related Option must be transferred to the same person or persons or
entity or entities.
 

 
13

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





7.05. 
Exercise

 
Subject to the provisions of this Plan and the applicable Agreement, a SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Administrator shall determine;
provided, however, that a Corresponding SAR that is related to an incentive
stock option may be exercised only to the extent that the related Option is
exercisable and only when the Fair Market Value exceeds the option price of the
related Option.  A SAR granted under this Plan may be exercised with respect to
any number of whole shares less than the full number for which the SAR could be
exercised.  A partial exercise of a SAR shall not affect the right to exercise
the SAR from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the SAR.  The exercise
of a Corresponding SAR shall result in the termination of the related Option to
the extent of the number of shares with respect to which the SAR is exercised.
 
7.06.
Employee Status

 
If the terms of any SAR provide that it may be exercised only during employment
or continued service or within a specified period of time after termination of
employment or service, the Administrator may decide to what extent leaves of
absence for governmental or military service, illness, temporary disability or
other reasons shall not be deemed interruptions of continuous employment or
service.
 
7.07.
Settlement

 
At the Administrator’s discretion, the amount payable as a result of the
exercise of a SAR may be settled in cash, Common Stock, or a combination of cash
and Common Stock.  No fractional share will be deliverable upon the exercise of
a SAR but a cash payment will be made in lieu thereof.
 
7.08.
Shareholder Rights

 
No Participant shall, as a result of receiving a SAR, have any rights as a
shareholder of the Company until the date that the SAR is exercised and then
only to the extent that the SAR is settled by the issuance of Common Stock.
 

 
14

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





Article VIII
 
STOCK AWARDS
 
8.01.
Award

 
In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares of Common Stock covered by each such award; provided,
however, that no Participant may receive Stock Awards in any calendar year for
more than 3,875,000 shares of Common Stock.
 
8.02.
Vesting

 
The Administrator, on the date of the award, may prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement.  By way of example and not of limitation, the restrictions may
postpone transferability of the shares or may provide that the shares will be
forfeited if the Participant separates from the service of the Company and its
Related Entities before the expiration of a stated period or if the Company, a
Related Entity, the Company and its Related Entities or the Participant fails to
achieve stated performance objectives, including performance objectives stated
with reference to Performance Criteria.  The Administrator, in its discretion,
may waive the requirements for vesting or transferability for all or part of the
shares subject to a Stock Award in connection with a Participant’s termination
of employment or service, but only to the extent permitted by Section 162(m) of
the Code and guidance thereunder in the case of Stock Awards intended to qualify
as “performance-based compensation” for purposes of Section 162(m) of the Code.
 
8.03.
Employee Status

 
In the event that the terms of any Stock Award provide that shares may become
transferable and nonforfeitable thereunder only after completion of a specified
period of employment or service, the Administrator may decide in each case to
what extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons shall not be deemed interruptions of
continuous employment or service.
 
8.04.
Shareholder Rights

 
Prior to their forfeiture (to the extent permitted by the applicable Agreement
and while the shares of Common Stock granted pursuant to the Stock Award may be
forfeited or are nontransferable), a Participant will have all the rights of a
shareholder with respect to a Stock Award, including the right to receive
dividends and vote the shares; provided, however, that during such period (i) a
Participant may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of shares of Common Stock granted pursuant to a Stock Award, (ii) the
Company shall retain custody of the certificates evidencing shares of Common
Stock granted pursuant to a Stock Award (to the extent that such shares are so
evidenced), and (iii) the Participant will deliver to the Company a stock power,
endorsed in blank, with respect to each
 

 
15

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





Stock Award.  The limitations set forth in the preceding sentence shall not
apply after the shares of Common Stock granted under the Stock Award are
transferable and are no longer forfeitable.
 

 
16

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





Article IX
 
STOCK UNITS
 
9.01.
Award

 
In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an award of Stock Units is to be made and will
specify the number of shares of Common Stock covered by each such award;
provided, however, that no Participant may receive an award of Stock Units in
any calendar year for more than 3,875,000 shares of Common Stock.
 
9.02.
Earning the Award

 
The Administrator, on the date of the grant of an award, shall prescribe that
the Stock Units, or a portion thereof, will be earned, and the Participant will
be entitled to receive payment pursuant to the award of Stock Units, only upon
the satisfaction of performance objectives or such other criteria as may be
prescribed by the Administrator and set forth in the Agreement.  By way of
example and not of limitation, the performance objectives or other criteria may
provide that the Stock Units will be earned only if the Participant remains in
the employ or service of the Company or a Related Entity for a stated period or
that the Company, a Related Entity, the Company and its Related Entities or the
Participant achieve stated objectives.  Notwithstanding the preceding sentences
of this Section 9.02, the Administrator, in its discretion, may reduce the
duration of the performance period and may adjust the performance objectives for
outstanding Stock Units in connection with a Participant’s termination of
employment or service, but only to the extent permitted by Section 162(m) of the
Code and guidance thereunder in the case of Stock Units intended to qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code.
 
9.03.
Payment

 
In the discretion of the Administrator, or as stated in the Agreement, the
amount payable when an award of Stock Units is earned may be settled in cash, by
the issuance of Common Stock or a combination of cash and Common Stock.  A
fractional share shall not be deliverable when an award of Stock Units is
earned, but a cash payment will be made in lieu thereof.
 
9.04.
Nontransferability

 
Except as provided in Section 9.05, Stock Units granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution.  No
right or interest of a Participant in any Stock Units shall be liable for, or
subject to, any lien, obligation, or liability of such Participant.
 

 
17

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





9.05. 
Transferable Stock Units

 
Section 9.04 to the contrary notwithstanding, to the extent the Agreement
provides, an award of Restricted Stock Units may be transferred by a Participant
to the Participant’s Family Member, subject to applicable securities law
requirements as in effect from time to time. The holder of Stock Units
transferred pursuant to this Section shall be bound by the same terms and
conditions that governed the Restricted Stock Units during the period that they
were held by the Participant; provided, however, that such transferee may not
further transfer the Stock Units except to the same extent as the Participant.
 
9.06.
Employee Status

 
In the event that the terms of any Stock Unit award provide that no payment will
be made unless the Participant completes a stated period of employment or
service, the Administrator may decide to what extent leaves of absence for
government or military service, illness, temporary disability, or other reasons
shall not be deemed interruptions of continuous employment or service.
 
9.07.
Shareholder Rights

 
No Participant shall, as a result of receiving an award of Stock Units, have any
rights as a shareholder until and to the extent that the award of Stock Units is
earned and settled by the issuance of Common Stock.  After an award of Stock
Units is earned, if settled completely or partially in Common Stock, a
Participant will have all the rights of a shareholder with respect to such
Common Stock.
 

 
18

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





Article X
 
INCENTIVE AWARDS
 
10.01.
Award

 
The Administrator shall designate Participants to whom Incentive Awards are
made. All Incentive Awards shall be finally determined exclusively by the
Administrator under the procedures established by the Administrator. With
respect to an Incentive Award based on a performance period of one year, no
Participant may receive an Incentive Award payment  in any calendar year that
exceeds $1,500,000. With respect to an Incentive Award based on a performance
period of more than one year, no Participant may receive an Incentive Award
payment in any calendar year that exceeds the product of (i) $125,000 and (ii)
the number of months in the performance period.
 
10.02.
Terms and Conditions

 
The Administrator, at the time an Incentive Award is made, shall specify the
terms and conditions that govern the Award. Such terms and conditions shall
prescribe that the Incentive Award shall be earned only if, and to the extent
that, performance objectives are satisfied during a performance period of at
least one year after the grant of the Incentive Award. The restrictions set
forth in the Agreement must include the attainment of performance objectives,
including performance objectives stated with reference to Performance Criteria.
By way of example and not of limitation, the performance objectives may provide
that the Incentive Award will be earned only if the Company, a Related Company
or the Company and its Related Companies or the Participant achieves stated
objectives, including objectives stated with reference to Performance Criteria.
The Administrator, at the time an Incentive Award is made, shall also specify
when amounts shall be payable under the Incentive Award.  Notwithstanding the
preceding sentences of this Section 10.02, the Administrator, in its discretion,
may reduce the duration of the performance period and may adjust the performance
objectives for outstanding Incentive Awards in connection with a Participant’s
termination of employment or service, but only to the extent permitted by
Section 162(m) of the Code and guidance thereunder in the case of Incentive
Awards intended to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code.
 
10.03.
Payment

 
In the discretion of the Administrator, the Award payable when an Incentive
Award is earned may be settled in cash, by the issuance of Common Stock, or a
combination of cash and Common Stock.
 

 
19

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





10.04. 
Non-Transferability

 
Except as provided in Section 10.05, Incentive Awards granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in an Incentive Award shall
be liable for, or subject to, any lien, obligation, or liability of such
Participant.
 
10.05.
Transferable Incentive Awards

 
Section 10.04 to the contrary notwithstanding, an Incentive Award may be
transferred, to the extent the Agreement provides, by a Participant to the
Participant’s Family Member, subject to applicable securities law requirements
as in effect from time to time. The holder of an Incentive Award transferred
pursuant to this Section shall be bound by the same terms and conditions that
governed the Incentive Award during the period that it was held by the
Participant; provided, however, that such transferee may not further transfer
the Incentive Award except to the same extent as Participant.
 
10.06.
Employee Status

 
If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
service, the Administrator may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability or other reasons
shall not be deemed interruptions of continuous employment or service.
 
10.07.
Stockholder Rights

 
No Participant shall, as a result of receiving an Incentive Award, have any
rights as to stockholder of the Company or any Related Company on account of
such Award until, and except to the extent that, the Incentive Award is earned
and settled in shares of Common Stock.
 

 
20

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





Article XI
 
ADJUSTMENT UPON CHANGE IN COMMON STOCK
 
11.01.
Antidilution Adjustments

 
(a)           To prevent the dilution or enlargement of benefits or potential
benefits intended to be made available under the Plan, in the event of any
corporate transaction or event such as a stock dividend, recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, spin-off,
combination or other similar corporate transaction or other event which, in the
judgment of the Committee, affects the Common Stock with respect to which Awards
have been or may be issued under the Plan (any such transaction or event, a
“Transaction”), then the Committee shall, in such manner as the Committee deems
equitable: (A) make a proportionate adjustment in (1) the maximum number and
type of securities as to which awards may be granted under this Plan, (2) the
number and type of securities subject to outstanding Awards, (3) the grant or
exercise price with respect to any such Award, (4) the performance targets and
goals appropriate to any outstanding Awards intended to qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code, and
(5) the per individual limitations on the number of securities that may be
awarded under the Plan (any such adjustment, an “Antidilution Adjustment”);
provided, in each case, that with respect to Options intended to be “incentive
stock options,” no such adjustment shall be authorized to the extent that such
adjustment would cause such options to violate Section 422(b) of the Code or any
successor provision; with respect to all Options, no such adjustment shall be
authorized to the extent that such adjustment violates the provisions of
Treasury Regulation 1.424-1 and Section 409A of the Code or any successor
provisions; with respect to all Awards, no such adjustment shall violate the
requirements applicable to Awards intended to qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code; and the number of
shares of Stock subject to any Award denominated in shares shall always be a
whole number; or (B) cause any Award outstanding as of the effective date of the
Transaction to be cancelled in consideration of a cash payment or alternate
Award (whether from the Company or another entity that is a participant in the
Transaction) or a combination thereof made to the holder of such cancelled Award
substantially equivalent in value to the fair value of such cancelled
Award.  The determination of fair value shall be made by the Committee or the
Board, as the case may be, in their sole discretion.  Any determination made by
the Committee under this Section 11.01(a) shall be final and conclusive and
shall be binding on all Participants.
 
(b)           Notwithstanding Section 11.01(a), the issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, for cash or property, or for labor or services, either upon direct
sale or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the maximum number of shares as to which Awards may be
granted, the per individual limitations on the number of shares of Common Stock
for which Awards may be granted or the terms of outstanding Awards.
 

 
21

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





11.02. 
Substitution of Awards

 
The Committee may make Awards in substitution for similar awards held by an
individual who becomes an employee of the Company or a Related Entity in
connection with a Transaction described in Section 11.01(a).  Notwithstanding
any provision of the Plan (other than the limitation of Section 5.02), the terms
of such substituted Awards shall be as the Committee, in its discretion,
determines is appropriate.
 
11.03.
Adjustment of Performance Goals

 
The Committee shall adjust performance goals established with respect to
Performance Criteria (“Performance Goals”) (either up or down) and the level of
an Award (intended to be performance-based compensation under Section 162(m) of
the Code) that a Participant may earn under this Plan, but only to the extent
permitted pursuant to Section 162(m) of the Code, if it determines that the
occurrence of external changes or other unanticipated business conditions have
materially affected the fairness of the goals and have unduly influenced the
Company’s ability to meet them, including without limitation, events such as
material acquisitions, changes in the capital structure of the Company, and
extraordinary accounting changes.  In addition, Performance Goals and Awards
conditioned on attainment thereof shall be calculated without regard to any
changes in accounting standards that may be required by the Financial Accounting
Standards Board after such Performance Goals are established.

 
22

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





Article XII
COMPLIANCE WITH LAW AND APPROVAL
   OF REGULATORY BODIES


No Option or SAR shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, no book entry
registration shall be made, and no payment shall be made under this Plan except
in compliance with all applicable federal and state laws and regulations
(including, without limitation, withholding tax requirements), any listing
agreement to which the Company is a party, and the rules of any stock exchange
on which the Company’s shares may be listed.  The Company shall have the right
to rely on an opinion of its counsel as to such compliance.  Any share
certificate or book entry notice issued to evidence Common Stock when a Stock
Award is granted, an award of Stock Units or Incentive Award is settled or for
which an Option or SAR is exercised may bear such legends and statements as the
Administrator may deem advisable to assure compliance with federal and state
laws and regulations.  No Option or SAR shall be exercisable, no Stock Award or
Stock Units or Incentive Award shall be granted, no Common Stock shall be
issued, no book entry registration shall be made, no certificate for shares
shall be delivered, and no payment shall be made under this Plan until the
Company has obtained such consent or approval as the Administrator may deem
advisable from regulatory bodies having jurisdiction over such matters.
 

 
23

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





Article XIII
 
GENERAL PROVISIONS
 
13.01.
Effect on Employment and Service

 
Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual any right to continue in the employ or service of the Company or a
Related Entity or in any way affect any right or power of the Company or a
Related Entity to terminate the employment or service of any individual at any
time with or without assigning a reason therefor.
 
13.02.
Unfunded Plan

 
The Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan.  Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan.  No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.
 
13.03.
Rules of Construction

 
Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference.  The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.
 
13.04.
Tax Withholding

 
Each Participant shall be responsible for satisfying any income and employment
tax withholding obligation attributable to participation in this Plan.  In
accordance with procedures established by the Administrator, a Participant may
surrender shares of Common Stock, or receive fewer shares of Common Stock than
otherwise would be issuable, in satisfaction of all or part of the Participant’s
minimum statutorily required withholding obligation.
 
13.05.
Section 409A

 
This Plan is intended to provide compensation that is exempt from or that
complies with Section 409A, and the Plan’s terms and the terms of any Agreement
shall be construed in a manner that is compliant with or exempt from the
application of Section 409A, as appropriate.  For purposes of Section 409A, each
payment under this Plan shall be deemed to be a separate payment.


Notwithstanding any provision of this Plan or an Agreement to the contrary, to
the extent that any payments are subject to Section 409A, if the Participant is
a “specified employee” within the meaning of Section 409A as of the date of the
Participant’s termination of

 
24

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





employment and the Company determines, in good faith, that immediate payment of
any amounts or benefits under this Plan would cause a violation of Section 409A,
then any amounts or benefits payable under this Plan upon the Participant’s
“separation from service” within the meaning of Section 409A which (i) are
subject to the provisions of Section 409A; (ii) are not otherwise exempt from
Section 409A; and (iii) would otherwise be payable during the first six-month
period following such separation from service, shall be paid on the first
business day next following the earlier of (1) the date that is six months and
one day following the date of termination or (2) the date of the Participant’s
death.


13.06.
Tax Consequences

 
Nothing in this Plan or an Award Agreement shall constitute a representation by
the Company to a Participant regarding the tax consequences of any Award
received by a Participant under this Plan.  Although the Company may endeavor to
(i) qualify an Award for favorable federal tax treatment or (ii) avoid adverse
tax treatment (e.g., under Section 409A of the Code), the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable tax treatment.  The Company shall be unconstrained in its corporate
activities without regard to the potential negative tax impact on holders of
Awards under this Plan.



 
25

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





Article XIV
 
AMENDMENT
 
The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
required by applicable law or any exchange on which the Common Stock is listed.
No amendment shall, without a Participant’s consent, adversely affect any rights
of such Participant under any Award outstanding at the time such amendment is
made.
 

 
26

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





Article XV
 
DURATION OF PLAN
 
No Award may be granted under this Plan more than ten years after the earlier of
the date the Plan is adopted by the Board or the date that the Plan is approved
by shareholders in accordance with Article XVII.  Awards granted before that
date shall remain valid in accordance with their terms.
 

 
27

--------------------------------------------------------------------------------

 


Hampton Roads Bankshares, Inc.
2011 Omnibus Incentive Plan (as revised)





Article XVI
 
EFFECTIVE DATE OF PLAN
 
Awards may be granted under this Plan upon its adoption by the Board, provided
that no Award shall be exercisable or shall be settled, as the case may be,
unless this Plan is approved by a majority of the votes cast by the Company’s
shareholders, voting either in person or by proxy, at a duly held shareholders’
meeting at which a quorum is present or by unanimous consent.  Stock Awards may
be granted under this Plan upon the later of its adoption by the Board or its
approval by shareholders in accordance with the preceding sentence.
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 


28

--------------------------------------------------------------------------------